Case 2:21-cv-00228-APG-EJY
     2:20-cv-02191-JAD-NJK Document 6-6
                                    1-6 Filed 12/03/20
                                              02/11/21 Page 1 of 14




              Exhibit “D”
     Amended Answer to Complaint
           Case 2:21-cv-00228-APG-EJY
                2:20-cv-02191-JAD-NJK Document 6-6
                                               1-6 Filed 12/03/20
                                                         02/11/21 Page 2 of 14
                                                                               Electronically Filed
                                                                               10/21/2020 9:50 AM
                                                                               Steven D. Grierson
                                                                               CLERK OF THE COURT

 1   AANS
     ROBERT K. PHILLIPS, ESQ.
 2   Nevada Bar No. 11441
 3   TIMOTHY D. KUHLS, ESQ.
     Nevada Bar No. 13362
 4   PHILLIPS, SPALLAS & ANGSTADT, LLC
     504 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 938-1510
 6   (702) 938-1511 (Fax)
 7   rphillips@psalaw.net
     tkuhls@psalaw.net
 8
     Attorneys for Defendant
 9   Walmart, Inc. dba Walmart Supercenter #3350
10
                                              DISTRICT COURT
11
                                        CLARK COUNTY, NEVADA
12
      VANESSA PINO, Special Administrator for the             Case No.:   A-20-819322-C
13    ESTATE OF ANTWAN GRAVES, Deceased;                      Dept No.:   VIII
      ELSA GONZALEZ on behalf of her minor
14    child,                                   ;
      LATANYA L McCURDY on behalf of her                      DEFENDANT WALMART, INC. dba
15    minor child,                                            WALMART SUPERCENTER #3350’s
                ; ANTWANESHA GRAVES; and,                     AMENDED ANSWER TO PLAINTIFFS’
16    ANTWAN GRAVES, JR.,                                     COMPLAINT
17                        Plaintiffs,
      v.
18
      WALMART, INC., a foreign corporation dba
19    WALMART SUPERCENTER #3350; DOES 1
      through 10; and ROE CORPORATIONS 1
20    through 20, inclusive,
21                        Defendants.
22

23

24           COMES NOW, Defendant WALMART, INC. dba WALMART SUPERCENTER #3350
25   (hereinafter “Walmart” or “Defendant”), by and through its counsel of record, the law firm of
26   PHILLIPS, SPALLAS & ANGSTADT, LLC, hereby files the following Amended Answer to Plaintiffs
27   VANESSA PINO, ELSA GONZALEZ, LATANYA L. McCURDY,
28             , ANTWANESHA GRAVES and ANTWAN GRAVES JR.’s (“Plaintiffs”) Complaint on


                                                        -1-
                                        Case Number: A-20-819322-C
           Case 2:21-cv-00228-APG-EJY
                2:20-cv-02191-JAD-NJK Document 6-6
                                               1-6 Filed 12/03/20
                                                         02/11/21 Page 3 of 14



 1   file herein as follows:
 2         1. Answering Paragraph 1 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
 3   information upon which to base a belief as to the truth or falsity of the allegations contained therein and
 4   therefore is unable to admit or deny. To the extent a response is required, Defendant denies.
 5         2. Answering Paragraph 2 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
 6   information upon which to base a belief as to the truth or falsity of the allegations contained therein and
 7   therefore is unable to admit or deny. To the extent a response is required, Defendant denies.
 8         3. Answering Paragraph 3 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
 9   information upon which to base a belief as to the truth or falsity of the allegations contained therein and
10   therefore is unable to admit or deny. To the extent a response is required, Defendant denies.
11         4. Answering Paragraph 4 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
12   information upon which to base a belief as to the truth or falsity of the allegations contained therein and
13   therefore is unable to admit or deny. To the extent a response is required, Defendant denies.
14         5. Answering Paragraph 5 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
15   information upon which to base a belief as to the truth or falsity of the allegations contained therein and
16   therefore is unable to admit or deny. To the extent a response is required, Defendant denies.
17         6. Answering Paragraph 6 of Plaintiffs’ Complaint, Defendant admits only that at the time
18   Plaintiffs’ Complaint was filed, it was registered with the Nevada Secretary of State as a Foreign
19   Corporation lawfully registered and licensed to do business within the State of Nevada.
20         7. Answering Paragraph 7 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
21   information as to the identities of the individuals or entities identified therein; thus, it cannot speak
22   towards the truth or falsity of the allegations contained therein and therefore is unable to admit or deny.
23   To the extent a response is required, Defendant denies.
24         8. Answering Paragraph 8 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
25   information as to the identities of the individuals or entities identified therein; thus, it cannot speak
26   towards the truth or falsity of the allegations contained therein and therefore is unable to admit or deny.
27   To the extent a response is required, Defendant denies.
28   ...


                                                     -2-
        Case 2:21-cv-00228-APG-EJY
             2:20-cv-02191-JAD-NJK Document 6-6
                                            1-6 Filed 12/03/20
                                                      02/11/21 Page 4 of 14



 1      9. Answering Paragraph 9 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
 2   information as to whether the “facts and circumstances surrounding the subject lawsuit solely arose in
 3   Clark County, Nevada” and/or what exact portion of the “premise where the subject incident occurred”
 4   Plaintiffs refer to so as to admit or deny whether said portion was “owned, controlled, maintained,
 5   managed, operated or staffed by Defendants;” as such, it is unable to admit or deny these allegations.
 6   To the extent a response is required, Defendant denies. If anything, Defendant only admits that as of the
 7   date Plaintiffs’ Complaint was filed, it did operate and/or maintain the inside premises of a Walmart
 8   Supercenter store located at or near 5198 Boulder Highway, Las Vegas, Nevada 89122. It outright
 9   denies any allegation that Defendant was “otherwise responsible” for any “subject dangerous condition”
10   on the premises.
11      10. Answering Paragraph 10 of Plaintiffs’ Complaint, Defendant admits only that at the time
12   Plaintiffs’ Complaint was filed, Walmart Supercenter #3350 did include a grocery section, general
13   merchandise section, vision center and tire/lube/express section and pharmacy. As to any remaining
14   allegations, Defendant denies.
15      11. Answering Paragraph 11 of Plaintiffs’ Complaint, Defendant denies each and every allegation
16   contained therein.
17      12. Answering Paragraph 12 of Plaintiffs’ Complaint, Defendant, generally, denies each and every
18   allegation contained therein in mass.
19      13. Answering Paragraph 13 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
20   information as to whether certain “persons” loiter at or near Walmart Store #3350;” as such, it is unable
21   to admit or deny these allegations as to what it knows certain individuals actually do. Does admit that it
22   takes active steps to prevent “persons” from loitering at Walmart Store #3350. To the extent a response
23   is required, Defendant denies each and every allegation contained therein. It outright denies that
24   “persons” prowl at or near the subject store.
25      14. Answering Paragraph 14 of Plaintiffs’ Complaint, lacks sufficient knowledge or information as
26   to whether loitering and prowling are crimes against the public’s health and safety; as such, it is unable
27   to admit or deny these allegations. To the extent a response is required, Defendant denies each and every
28   allegation contained therein.


                                                     -3-
           Case 2:21-cv-00228-APG-EJY
                2:20-cv-02191-JAD-NJK Document 6-6
                                               1-6 Filed 12/03/20
                                                         02/11/21 Page 5 of 14



 1         15. Answering Paragraph 15 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
 2   contain misstatements of law and legal conclusions which do not require a response. To the extent a
 3   response is required, Defendant asserts it lacks sufficient knowledge or information as to whether violent
 4   criminal activity, loitering and prowling ever took place at or near Walmart Store #3350; as such, it is
 5   unable to admit or deny these allegations. To the extent a response is required and with a direct response
 6   to whether Defendant should know about said criminal activity, loitering and prowling occurring on its
 7   premises, Defendant denies each and every allegation contained therein.
 8         16. Answering Paragraph 16 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
 9   contain misstatements of law and legal conclusions which do not require a response. To the extent a
10   response is required, Defendant asserts it lacks sufficient knowledge or information as to whether violent
11   criminal activity, loitering and prowling ever took place at or near Walmart Store #3350; as such, it is
12   unable to admit or deny these allegations. To the extent a response is required and with a direct response
13   to whether Defendant knew or should have known that allowing people to loiter and prowl on its its
14   premises would increase the risk of violent criminal activity, Defendant denies each and every allegation
15   contained therein.
16         17. Answering Paragraph 17 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
17   contain misstatements of law which do not require a response. To the extent a response is required,
18   Defendant denies each and every allegation contained therein.
19         18. Answering Paragraph 18 of Plaintiff’s Complaint, Defendant asserts Plaintiffs’ allegations
20   contain misstatements of law and legal conclusions which do not require a response. To the extent a
21   response is required, Defendant denies each and every allegation contained therein.
22         19. Answering Paragraph 19 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
23   contain misstatements of law and legal conclusions which do not require a response. To the extent a
24   response is required, Defendant denies each and every allegation contained therein.
25         20. Answering Paragraph 20 of Plaintiffs’ Complaint, Defendant denies each and every allegation
26   contained therein.
27   ...
28   ...


                                                     -4-
           Case 2:21-cv-00228-APG-EJY
                2:20-cv-02191-JAD-NJK Document 6-6
                                               1-6 Filed 12/03/20
                                                         02/11/21 Page 6 of 14



 1         21. Answering Paragraph 21 of Plaintiffs’ Complaint, Defendant lacks sufficient knowledge or
 2   information as to the identity of said “unknown person;” as such, it is unable to admit or deny this
 3   allegation. To the extent a response is required, Defendant denies each and every allegation contained
 4   herein.
 5         22. Answering Paragraph 22 of Plaintiffs’ Complaint, lacks sufficient knowledge or information as
 6   to when exactly – in terms of time frame – this allegation pertains; as such, it is unable to admit or deny
 7   this allegation. To the extent a response is required, Defendant denies each and every allegation
 8   contained herein.
 9         23. Answering Paragraph 23 of Plaintiffs’ Complaint, Defendant asserts Plaintiff’s allegations
10   contain misstatements of law and legal conclusions which do not require a response. To the extent a
11   response is required, Defendant lacks sufficient knowledge or information as to what Plaintiff means by
12   “trespass the unknown person from its premise,” let alone the identity of any “unknown” person; as
13   such, it is unable to admit or deny these allegations. To the extent a response is required, Defendant
14   denies each and every allegation contained herein.
15         24. Answering Paragraph 24 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
16   contain misstatements of law and legal conclusions which do not require a response. To the extent a
17   response is required, Defendant lacks sufficient knowledge or information as to admit or deny the truth
18   or falsity of the allegations asserted; as such, it is unable to admit or deny these allegations. To the extent
19   a response is required, Defendant denies each and every allegation contained herein.
20         25. Answering Paragraph 25 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
21   contain misstatements of law and legal conclusions which do not require a response. To the extent a
22   response is required, Defendant lacks sufficient knowledge or information as to admit or deny the truth
23   or falsity of the allegations asserted; as such, it is unable to admit or deny these allegations. To the extent
24   a response is required, Defendant denies each and every allegation contained herein.
25         26. Answering Paragraph 26 of Plaintiffs’ Complaint, Defendant denies each and every allegation
26   contained herein.
27   ...
28   ...


                                                       -5-
        Case 2:21-cv-00228-APG-EJY
             2:20-cv-02191-JAD-NJK Document 6-6
                                            1-6 Filed 12/03/20
                                                      02/11/21 Page 7 of 14



 1                                      FIRST CAUSE OF ACTION
 2     (NEGLIGENCE, INCLUDING NEGLIGENT HIRING, TRAINING, AND SUPERVISION)
 3      27. Answering Paragraph 27 of Plaintiffs’ Complaint, Defendant repeats and reasserts each and
 4   every answer to the preceding paragraphs 1 through 26, as stated verbatim.
 5      28. Answering Paragraph 28 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
 6   contain misstatements of law and legal conclusions which do not require a response. To the extent a
 7   response is required, Defendant denies each and every allegation contained therein.
 8      29. Answering Paragraph 29 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
 9   contain misstatements of law and legal conclusions which do not require a response. To the extent a
10   response is required, Defendant denies each and every allegation contained therein.
11      30. Answering Paragraph 30 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
12   contain misstatements of law and legal conclusions which do not require a response. To the extent a
13   response is required, Defendant denies each and every allegation contained therein.
14      31. Answering Paragraph 31 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
15   contain misstatements of law and legal conclusions which do not require a response. To the extent a
16   response is required, Defendant denies each and every allegation contained therein.
17      32. Answering Paragraph 32 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
18   contain misstatements of law and legal conclusions which do not require a response. To the extent a
19   response is required, Defendant denies each and every allegation contained therein.
20      33. Answering Paragraph 33 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
21   contain misstatements of law and legal conclusions which do not require a response. To the extent a
22   response is required, Defendant denies each and every allegation contained therein.
23      34. Answering Paragraph 34 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
24   contain misstatements of law and legal conclusions which do not require a response. To the extent a
25   response is required, Defendant denies each and every allegation contained therein.
26      35. Answering Paragraph 35 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
27   contain misstatements of law and legal conclusions which do not require a response. To the extent a
28   response is required, Defendant denies each and every allegation contained therein.


                                                   -6-
        Case 2:21-cv-00228-APG-EJY
             2:20-cv-02191-JAD-NJK Document 6-6
                                            1-6 Filed 12/03/20
                                                      02/11/21 Page 8 of 14



 1      36. Answering Paragraph 37 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
 2   contain misstatements of law and legal conclusions which do not require a response. To the extent a
 3   response is required, Defendant denies each and every allegation contained therein.
 4      37. Answering Paragraph 37 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
 5   contain misstatements of law and legal conclusions which do not require a response. To the extent a
 6   response is required, Defendant denies each and every allegation contained therein,
 7      38. Answering Paragraph 38 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
 8   contain legal conclusions which do not require a response. To the extent a response is required,
 9   Defendant lacks sufficient knowledge or information as to what “duties” Plaintiffs refer to; as such, it
10   is unable to admit or deny these allegations. To the extent a response is required, Defendant denies each
11   and every allegation contained herein,
12      39. Answering Paragraph 39 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
13   contain misstatements of law and legal conclusions which do not require a response. To the extent a
14   response is required, Defendant denies each and every allegation contained therein.
15      40. Answering Paragraph 40 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
16   contain misstatements of law and legal conclusions which do not require a response. To the extent a
17   response is required, Defendant denies each and every allegation contained therein.
18      41. Answering Paragraph 42 of Plaintiffs’ Complaint, Defendant asserts Plaintiffs’ allegations
19   contain misstatements of law and legal conclusions which do not require a response. To the extent a
20   response is required, Defendant denies each and every allegation contained therein.
21      42. Answering Paragraph 43 of Plaintiffs’ Complaint, Defendant denies each and every allegation
22   contained therein considering there is no law or authority “requiring” Plaintiffs to retain a lawyer to
23   prosecute said claim.
24                                       AFFIRMATIVE DEFENSES
25                                     FIRST AFFIRMATIVE DEFENSE
26          Plaintiffs fail to state a claim or cause of action upon which relief can be granted.
27                                   SECOND AFFIRMATIVE DEFENSE
28          Plaintiffs’ claims are barred by the Statute of Limitations.


                                                    -7-
           Case 2:21-cv-00228-APG-EJY
                2:20-cv-02191-JAD-NJK Document 6-6
                                               1-6 Filed 12/03/20
                                                         02/11/21 Page 9 of 14



 1                                      THIRD AFFIRMATIVE DEFENSE
 2            Plaintiffs’ claims are barred by the doctrines of waiver, release, laches, unclean hands, and
 3   equitable estoppel.
 4                                     FOURTH AFFIRMATIVE DEFENSE
 5            Plaintiffs’ alleged injuries and damages, as set forth in their Complaint, if any there were, were
 6   directly and proximately caused by forces of nature over which Defendant had no control.
 7                                      FIFTH AFFIRMATIVE DEFENSE
 8            Deceased Antwan Graves assumed whatever risks or hazards existed at the time of the events
 9   alleged in his Complaint, and he, therefore, is responsible for the alleged injuries and damages suffered.
10                                      SIXTH AFFIRMATIVE DEFENSE
11            Plaintiffs’ alleged injuries and damages, as set forth in their Complaint, if any there were, were
12   caused in whole or in part by the negligence or conduct of third parties over which Defendant had no
13   control.
14                                    SEVENTH AFFIRMATIVE DEFENSE
15            Plaintiffs’ alleged injuries and damages, as set forth in their Complaint, if any there were, are
16   not attributable to any act, conduct, or omission on the part of Defendant, its employees, or its agents.
17                                     EIGHTH AFFIRMATIVE DEFENSE
18            Plaintiffs’ action is barred and/or their recovery is diminished by the deceased Antawn Graves’
19   own contributory negligence and/or comparative fault due to his own failure to reasonable care in
20   protecting his own health and life. Plaintiffs are not entitled to recovery from Defendant, in that any loss
21   sustained by Plaintiffs is the result of negligence or actionable fault on the part of Graves or some third
22   party.
23                                      NINTH AFFIRMATIVE DEFENSE
24            Graves’ negligence exceeds that of Defendant, if any, combined with the negligence of any other
25   defendants and/or unidentified third parties, if any, and Plaintiffs are, therefore, barred from any
26   recovery.
27   ...
28   ...


                                                      -8-
        Case 2:21-cv-00228-APG-EJY
             2:20-cv-02191-JAD-NJK Document 6-6
                                            1-6 Filed 12/03/20
                                                      02/11/21 Page 10 of 14



 1                                       TENTH AFFIRMATIVE DEFENSE
 2             Plaintiffs’ alleged injuries and damages, as set forth in their Complaint, if any there were, were
 3   due to pre-existing conditions and/or caused by some other circumstance.
 4                                    ELEVENTH AFFIRMATIVE DEFENSE
 5             Deceased Graves and/or Plaintiffs failed to mitigate any damages, and, thus, any recovery should
 6   be reduced accordingly.
 7                                     TWELFTH AFFIRMATIVE DEFENSE
 8             Plaintiffs have voluntarily waived any potential rights against Defendant.
 9                                   THIRTEENTH AFFIRMATIVE DEFENSE
10             Plaintiffs have failed to name essential parties necessary for full and adequate relief in this
11   action.
12                                  FOURTEENTH AFFIRMATIVE DEFENSE
13             Defendant complied with all applicable Nevada and Federal statutes, regulations, and codes at
14   all relevant times stated in Plaintiff’s Complaint.
15                                    FIFTEENTH AFFIRMATIVE DEFENSE
16             Defendant contends that if Plaintiffs suffered any injury or damages as a result of the conduct
17   they attribute to this answering Defendant, Defendant alleges that, prior to the incident giving rise to
18   this action, Plaintiffs were aware of the risks and/or hazards, if any there were, at the time and place of
19   the incident; that whatever the conditions were at such time and place, they were obvious, discernible,
20   and were in fact known to and by Plaintiffs and/or the deceased Graves; and that Plaintiffs nonetheless
21   freely and voluntarily consented to assume and did assume these risks and/or hazards, if any there were.
22                                    SIXTEENTH AFFIRMATIVE DEFENSE
23             Defendant hereby incorporates by reference those Affirmative Defenses enumerated in Rule 8
24   of the Nevada Rules of Civil Procedure as if fully set forth herein. In the event further investigation or
25   discovery reveals the applicability of such defenses, Defendant reserves the right to seek leave of Court
26   to Amend its Answer to specifically assert the same. Such defenses are herein incorporated by reference
27   for the specific purpose of not waiving the same.
28   ...


                                                       -9-
        Case 2:21-cv-00228-APG-EJY
             2:20-cv-02191-JAD-NJK Document 6-6
                                            1-6 Filed 12/03/20
                                                      02/11/21 Page 11 of 14



 1                                   SEVENTEENTH AFFIRMATIVE DEFENSE
 2             It has been necessary for Defendant to employ the services of an attorney to defend this action,
 3   and a reasonable sum should be allowed for attorney’s fees, together with the costs expended in this
 4   action.
 5                                    EIGHTEENTH AFFIRMATIVE DEFENSE
 6             Defendant denies each and every allegation of Plaintiffs’ Complaint not specifically admitted,
 7   denied, or otherwise pled to herein.
 8                                    NINETEENTH AFFIRMATIVE DEFENSE
 9             Defendant hereby reserves the right to add additional Affirmative Defenses as discovery
10   progresses.
11                                    TWENTIETH AFFIRMATIVE DEFENSE
12             Defendant hereby affirmatively pleads the application of the several liability provisions of
13   Nevada Revised Statutes §41.141, as there is an issue of bona fide contributory negligence.
14                                  TWENTY-FIRST AFFIRMATIVE DEFENSE
15             If it is found that Defendant is liable to Plaintiffs for any injuries and damages of the type alleged,
16   all of which are expressly and specifically denied, then Defendant is entitled to indemnification and/or
17   contribution from any judgment over and against such other defendants that may be liable for all or part
18   of any verdict or judgment against this answering Defendant, which was caused by the negligence and/or
19   breach of contract of such other defendants, together with costs and disbursements of this action,
20   including attorney’s fees.
21                                 TWENTY-SECOND AFFIRMATIVE DEFENSE
22             Defendant hereby incorporates by reference those Affirmative Defenses enumerated in Rule
23   12(b) of the Nevada Rules of Civil Procedure.
24                                  TWENTY-THIRD AFFIRMATIVE DEFENSE
25             Plaintiffs failed to properly serve Defendant, in that their service of process or the process itself
26   was insufficient, and Defendant reserves the right to move for dismissal of the instant action for want
27   of proper service by Plaintiffs.
28   ...


                                                        - 10 -
        Case 2:21-cv-00228-APG-EJY
             2:20-cv-02191-JAD-NJK Document 6-6
                                            1-6 Filed 12/03/20
                                                      02/11/21 Page 12 of 14



 1                              TWENTY-FOURTH AFFIRMATIVE DEFENSE
 2          Plaintiffs have failed to properly include or join, under Nevada Rule of Civil Procedure 19,
 3   indispensable parties without whom this matter cannot be properly adjudicated.
 4                                TWENTY-FIFTH AFFIRMATIVE DEFENSE
 5          Defendant hereby contends that the events, injuries, losses, and damages complained of, if any
 6   there were, were the result of an unavoidable accident insofar as this answering Defendant is concerned,
 7   and it occurred without any negligence, want of care, or other breach of duty to Plaintiffs on the part of
 8   Defendant.
 9                               TWENTY-SIXTH AFFIRMATIVE DEFENSE
10          To the extent that Plaintiffs and/or the deceased Graves engaged in illegal activities during or
11   pursuant to the subject incident, Plaintiffs’ claims are barred.
12                             TWENTY-SEVENTH AFFIRMATIVE DEFENSE
13          Defendant contends that this Court lacks jurisdiction over the subject matter of this action and
14   of each claim alleged therein.
15                              TWENTY-EIGHTH AFFIRMATIVE DEFENSE
16          Defendant asserts that Plaintiffs did not reasonably rely on any act, omission, or representation
17   of Defendant.
18                               TWENTY-NINTH AFFIRMATIVE DEFENSE
19          Defendant asserts that Plaintiffs’ civil action is barred under Nevada’s workers’ compensation
20   statutes and its exclusive remedy requirements considering any injuries suffered arose out of the
21   deceased Graves’ employment with Defendant.
22   ...
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...


                                                     - 11 -
     Case 2:21-cv-00228-APG-EJY
          2:20-cv-02191-JAD-NJK Document 6-6
                                         1-6 Filed 12/03/20
                                                   02/11/21 Page 13 of 14



 1                                     PRAYER FOR RELIEF
 2      WHEREFORE, Defendant prays for judgment as follows:
 3   1. That Plaintiffs take nothing by their Complaint;
 4   2. That Plaintiffs’ Complaint be dismissed with prejudice as to Defendant;
 5   3. That Defendant recover attorney’s fees and costs incurred herein; and
 6   4. For such other and further relief as this Court may deem just and proper under the circumstances.
 7

 8                                     DATED this 21st day of October 2020.

 9                                            PHILLIPS, SPALLAS & ANGSTADT, LLC

10
                                              /s/ Timothy D. Kuhls
11
                                              ROBERT K. PHILLIPS, ESQ.
12                                            Nevada Bar No. 11441
                                              TIMOTHY D. KUHLS, ESQ.
13                                            Nevada Bar No. 13362
14                                            504 South Ninth Street
                                              Las Vegas, Nevada 89101
15
                                              Attorneys for Defendant
16                                            Walmart, Inc. dba Walmart Supercenter #3350
17

18
19

20

21

22

23

24

25

26

27

28


                                               - 12 -
Case 2:21-cv-00228-APG-EJY
     2:20-cv-02191-JAD-NJK Document 6-6
                                    1-6 Filed 12/03/20
                                              02/11/21 Page 14 of 14
